The motion for a new trial in this case was overruled August 17, 1911, at which time plaintiff was granted 60 days in which to make and serve case-made for the Supreme Court. October 19th thereafter, after the expiration of the time originally granted, the court made an order granting an extension of 30 days for preparing, serving, and filing said case-made, and on November 21st a further extension of 30 days was granted by the court. Neither of the latter two orders were valid, because made after the expiration of the time originally granted.Lathim v. Schlack, 27 Okla. 522, 112 P. 968; Lawson et al. v.Zeigler, 33 Okla. 368, 125 P. 724; Hurst et al. v. Wheeler,35 Okla. 639, 130 P. 934; Williams v. New State Bank,38 Okla. 326, 132 P. 1087; Campbell v. Ruble, 40 Okla. 48,135 P. 1050. The case-made was served December 21, 1911, after the time originally granted had expired, as well as *Page 207 
after the expiration of the additional periods allowed by the subsequent orders, if they had been valid.
The plaintiff, at the time this appeal was attempted, had three days by statute in which to make and serve his case-made upon the defendant, after the judgment was entered, and, not having done so within that time, or the extension of 60 days granted by the court, the case cannot be considered by this court. Carr v. Thompson et al., 27 Okla. 7, 110 P. 667;Foulds v. Hubbard, 36 Okla. 146, 128 P. 108; St. Louis   S.F. R. Co. v. Rickey, 33 Okla. 481, 126 P. 735; Brown-BeaneCo. et al. v. Rucker et al., 36 Okla. 696, 136 P. 1075.
The appeal should therefore be dismissed.
By the Court: It is so ordered.